Citation Nr: 1212157	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  06-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for nerve damage and left leg disability due to back surgery performed at a VA medical facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and G. G.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1991. 

This matter arises to the Board of Veterans' Appeals (Board) from a July 2005-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Board remanded the case for development in February 2008 and April 2009.


FINDINGS OF FACT

1.  Immediately following VA hospitalization on October 4, 2004, the Veteran complained of left lower extremity paresthesia and absent left knee jerk. 

2.  Uncontroverted medical evidence has dissociated left lower extremity paresthesia and an absent left knee jerk from VA thoracic spine surgery.  

3.  An additional disability that is proximately due to VA hospitalization or medical treatment has not been shown.   


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for nerve damage and left leg disability are not met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 U.S.C.A. § 1151, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice letter sent to the claimant in May 2005 did not address either the rating criteria or effective date provisions that are pertinent to the claim, such error was harmless given that § 1151 compensation is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the relevant VA surgery and post-surgery records.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

§ 1151 Compensation

In November 2004, the Veteran requested compensation under 38 U.S.C.A. § 1151 for additional disability claimed due to VA hospital treatment.  

Under § 1151, a claimant must show an additional disability proximately due to VA hospital care, medical or surgical treatment, or VA examination.  For claims filed on or after October 1, 1997, a claimant must show that the proximate cause of additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  Alternatively, for claims filed on or after October 1, 1997, a claimant may show that he/she suffers from additional disability or death which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a) (1) (A) and (B) (West 2002 & Supp 2011); 38 C.F.R. § 3.361 (2011); VAOPGCPREC 40-97.

In determining whether additional disability exists (which will be shown in this case), the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b).

It is also necessary to show that the additional disability was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c) (1).

The claimed additional disability is nerve or other damage to the left leg.  The Board must determine whether this represents additional disability.  If so, then the Board must determine whether it is due to VA hospitalization or medical treatment and not merely coincidental therewith.  If such is shown, then the Board must determine whether the proximate cause of additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination, or, whether the proximate cause of the additional disability was an event which was not reasonably foreseeable. 

According to an October 4, 2004-dated VA surgery report, there was a several-year history of left flank pain after the Veteran had lifted a heavy object.  A recent nerve root injection at T-9, T-10, and T-11 produced relief for more than 12 hours.  This relief indicated to the surgeon that a disruption of the nerve fibers at those levels would provide more permanent relief from pain.  The Veteran indicated that he understood that a dorsal rhizotomy would relieve back and rib cage pain, but bring on a less-noxious sensation of numbness.  He therefore agreed to a dorsal rhizotomy.  This surgery was carried out under general anesthesia.  

At hospital discharge, the Veteran complained of left leg numbness and weakness.  A magnetic resonance imaging study (MRI) and a computerized tomography (CT) myelogram showed no abnormality.  No structural reason for the numbness and weakness could be found.

An August 2005 VA examination report reflects that since the October 2004 rhizotomy, left leg pains had worsened.  There had been left-sided ribcage pain, but presently there was pain and shooting pains from the left hip to the left ankle.  The Veteran reported episodes of fecal and urinary incontinence and lots of constipation.  An MRI showed a possible adhesion of the dorsal sac at the site of the rhizotomy.  The assessment was new onset pain shooting down the left leg.  The examiner remarked that it is unclear whether this was related to the rhizotomy.

In January 2008, the Veteran testified before the undersigned Veterans Law Judge that after VA surgery at New Orleans VA Medical Center in October 2004, he had left leg numbness and left leg weakness.  

According to a report submitted in December 2011, a VA physician reviewed the case and determined that on October 5, 2004, a day after surgery, there was no strength deficit.  The Veteran reported that intercostal pain was gone.  Diffuse symmetric hypoflexia was shown.  A VA nursing evaluation on October 6, 2004, mentioned bilateral lower extremity weakness, but on October 7, both legs seemed to have full strength.  There was decreased vibratory sensation in all four extremities.  On October 11, 2004, numbness was improving.  On October 12, the left lower extremity was strong, but pinprick sensation was decreased.  On October 20, left patellar reflex was absent, while all other reflexes were intact.

The December 2011 VA reviewing physician further noted that an August 2005 VA neurology consultation mentions that the Veteran fell on the left hip a month or so after surgery and complained of continued left leg giving out when walking.  Strength was 5/5.  There was paresthesia in T-12 to L-5 distribution, but not involving the dorsum of the left foot or the big toe.  S-1 sensation was intact.  

The reviewing physician summarized the medical history as showing that postoperatively, on the evening of his surgery, there was some concern for a new neurologic deficit.  However, that was investigated with an MRI and CT, which provided no explanation for the Veteran's complaints.  He had numerous subsequent complaints, perhaps the most consistent of which were left leg difficulties, absent left knee jerk, and quadriceps atrophy.  The reviewer noted that it was unclear when those complaints arose, but noted that the thoracic pain, for which the VA surgery was performed, was no longer a problem.  The physician also noted that the current complaints do not localize to the region of his dorsal rhizotomy, anatomically or surgically.  

The December 2011 VA reviewing physician concluded that the left lower extremity disability is not the result of the VA-performed thoracic rhizotomy.  The physician also concluded that there is no evidence of carelessness, negligence, poor skill, error in judgment, or any other deficiency of either the providers or the organization.  

In determining whether any left lower extremity disability is due to VA hospitalization or medical treatment and not merely coincidental therewith, the Board must first consider whether an additional disability resulted.  A nurse found bilateral lower extremity weakness on October 6, two days after surgery, but one day after surgery on October 5, and three days after surgery on October 7, and thereafter, there was no weakness in the left leg.  Therefore, there is no additional disability due to lower extremity weakness. 

With respect to increased left leg pain, since the surgery there had been shooting pain from the left hip to the left ankle; however, prior to surgery there had been several years of left flank pain.  Thus, with respect to increased pain in the left lower extremity, it appears that the post surgery left lower extremity pain is similar to pre-surgery pain.  This claim of post-surgery left lower extremity pain therefore does not represent an additional disability.   

With respect to bowel and bladder incontinence and constipation that were reported in August 2005, these disorders were not shown immediately after VA surgery in October 2004.  The December 2011 reviewing VA physician stated that current complaints do not localize to the region of the spine where VA performed surgery.  Thus, they do not represent an additional disability attributable to VA hospitalization or treatment.  

With respect to paresthesia in the left lower extremity, on October 7, 2004, three days after the VA surgery, there was decreased vibratory sensation in all four extremities.  Compared to sensation prior to surgery, this left lower extremity paresthesia represents a disability that was not present prior to surgery.  This does not implicate the thoracic rhizotomy.  Paresthesia in T-12 to L-5 distribution was shown; however, this does not localize to the VA surgery (T-9 to T-11) and, in any event, it appeared 9 months after VA surgery.  The claim of left lower extremity paresthesia therefore does not represent an additional disability. 

With respect to other claimed neurologic injury, one day after surgery, diffuse hypoflexia was shown.  On October 20th, only left patellar reflex remained absent.  Compared to knee jerks prior to surgery, this absence of a normal knee jerk represents disability that was not present prior to the surgery but as discussed below is only coincidental with the surgery.  

With respect to VA's liability under § 1151, it is necessary to show that the left lower extremity paresthesia and/or absent left knee jerk actually resulted from VA hospitalization or treatment and is not merely coincidental therewith.  The December 2011 VA reviewing physician noted that these are not a thoracic spine-related disabilities.  Lower extremity paresthesia and patellar reflex abnormalities typically implicate lumbar spine nerves, rather than the thoracic spine.  Thus, the competent medical evidence dissociates the left lower extremity paresthesia and decreased left knee jerks from VA hospitalization or treatment.  No medical evidence tending to controvert this medical evidence has been submitted.  

The above-mentioned medical opinions are persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

Although the Veteran is competent to report the date of onset of symptoms, when the issue involves a question of medical expertise, lay witness testimony is subject to restrictions.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed.Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, a physician has dissociated left lower extremity disabilities from VA surgery.  Thus, even though the Veteran testified that left lower extremity numbness and weakness arose immediately after surgery, his testimony cannot be afforded any weight in associating specific disability with surgery because of the complex nature of associating neurological distribution and disability with a specific vertebral area.  

Because an additional disability proximately due to VA hospitalization or medical treatment has not been shown, the Board need not address whether the evidence shows carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination; or, whether the proximate cause of the additional disability was an event which was not reasonably foreseeable.   

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Compensation under § 1151 for nerve damage and left leg disability must therefore be denied.  


ORDER

Compensation under § 1151 for nerve damage and left leg disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


